DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.

The closest prior art, Kirk, teaches increasing the efficiency of performing queries on databases by eliminating partitions during a database query. The database table being partitioned on the basis of the specified column, the specified column having one or more distinct values and the partitioning including mapping… individual ones of the one or more distinct values to individual partitions causing each row in the table to be mapped to a specific partition. Candidate partitions and guaranteed partitions can be identified. The database query can be applied only to candidate partitions. All rows which satisfy the database query and all the rows of the guaranteed partition can be forward for processing (Abstract and Fig. 1).

The following is an examiner's statement of reasons for allowance: 
Prior art of record fails to teach a combination of elements including for each of the plurality of partitions, the metadata stored in the metadata includes metadata corresponding to multiple columns of the database data and a plurality of different types 

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
						*****

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LESLIE WONG/Primary Examiner, Art Unit 2164